Nichols, Judge:
This appeal for reappraisement is before me on the following stipulation of counsel for the respective parties:
IT IS HEREBY STIPULATED AND AGREED hy and between counsel for the respective parties hereto, subject to the approval of the Court:
1. That the merchandise covered by the entry and subject of the appeal for reappraisement enumerated in the attached Schedule of Cases which is incorporated herein, consists of footwear, exported from Japan, and that, on the date of exportation thereof to the United States, the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country from which exported, in the usual wholesale quantity and in the ordinary course of trade, for exportation to the United States, including the cost of containers and coverings of whatever nature and all other costs, charges and expenses incident to placing the merchandise in condition packed ready for shipment to the United States, were the invoice unit values plus f.o.b. charges set out on the invoices, but not including the buying commission.
2. That as to any of the merchandise covered by the entry the subject of the appeals for reappraisement enumerated in the attached Schedule of Oases, which is included on the list of articles designated by the Secretary of the Treasury in T.D. 54521 as provided for in Sec. 6(a) of the Customs Simplification Act of 1956, Public Law 927, 84th Congress, which is subject to appraisement under *652Section 402(a) of tlie Tariff Act of 1930 as amended, tliat there were no higher foreign values for such or similar merchandise on the dates of exportation involved herein.
3. That all the merchandise covered by the appeal for reappraisement the subject of this stipulation was entered subsequent to February 27, 1958.
4. That the appeal for reappraisement enumerated in the attached Schedule of Oases may be deemed submitted for decision on the foregoing stipulation.
Oil the agreed facts, I find and liold that export value, as that value is defined in section 402(b) or 402a(d) of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1956, 70 Stat. 943, is the proper basis for the determination of the value of the merchandise involved herein and that said value is represented by the invoice unit values, plus f.o.b. charges set out on the invoices, but not including the buying commission.
Judgment will be entered accordingly.